Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1. 	Claims 1-20 are presented for examination.
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/10/21 has been entered.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 11 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "with a minimum of material" in claims 1, 5, 11, 15 and 18 is a relative term which renders the claim indefinite.  The term "with a minimum of material" is not defined by the claim, the 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barua et al. (US 2019/0079491 A1) in view of Chou et al. (US 2014/0335313 A1) further in view of  Tang et al. (US 2016/0086376). 
Regarding claims 1, 5, 11, 15 and 18, Barua discloses a memory storing processor-executable instruction (Fig. 10, element 1030, program storage);
executing, by a processor (element 1010), an AM simulation on a model of a part (simulating engine, 654); 
applying the predicted temperature, displacement distributions and distortion in the part as a boundary condition on a support design space to determine a temperature distribution throughout the support design space ([0035]-[0036],[0047], support structure creation methodology 700 are provided to a thermal distortion model 720 and displacement values with surface areas item to create boundary 
executing, by the processor, a thermal-structural topology optimization (Fig. 6, element 654), topology optimization engine) based on the determined temperature, displacement distributions and distortion throughout the support design space to determine a distribution of material in the design space for a thermal support structure to interface in the part with a minimum of material ([0035]- [0036], Fig. 8-9, a design space within which the support structure is created for optimization based on the part geometry, and topology optimization may be run on the design space using boundary conditions (e.g., associated with displacements) as supplied by a thermal distortion model. The optimizer may then create a geometry with a minimum mass and with minimize an amount of material while still meeting the distortion and other constraints).
saving a record of the determined thermal support structure to interface with the part (Fig. 3, Fig. 10, [0027],  [0040], the storage device , The automated support structure creation platform 350 store information including the support structures and the part); and
 transmitting the record of the determined thermal support structure for the part to an AM controller ([0040], [0047],  the processor 1010 received information related to the part and design support structure), the AM controller to control an AM system to generate the part based on the model of the part and a thermal support structure for the part in accordance with the record of the determined thermal support structure ([0040], the processor 1010 create support structure geometry data associated with an additive printing process part. The creation is performed, according to, via an iterative loop between a build process simulation engine and a topology optimization engine that is provided to a three-dimensional printer).  
Barua not clear with that determine temperature distributions and with the part optimally reduces a thermal gradient. 

Barua and Chou are analogous art because they are from the same field of endeavor. They all relate to optimization support structures for a part in the process of additive manufacturing.
Therefore, at the time the application was filed, it would have been obvious to a person of ordinary skill in the art to modify the above method/system, as taught by Barua, and incorporating designing a contact fee support structure, as taught by Chou.
One of ordinary skill in the art at the time the application was filed could have been motivated to do this modification because the support structure is not connected to the part, the support structure can be removed freely without any post-processing step.
Barua and Chou fails to disclose determining, by the processor and based on the AM simulation, a prediction of a temperature distribution and a displacement distribution in the part at a particular time in the AM process. 
However, Tang discloses determining, by the processor and based on the AM simulation, a prediction of a temperature distribution and a displacement distribution in the part at a particular time in the AM process ([0027], systems and methods that can numerically predict the mechanical deformation of a part caused by the repeated heating and cooling during selective laser sintering. The heating and cooling, as well as deposition of layers can be simulated).
Barua, Chou and Tang are analogous art because they are from the same field of endeavor. They all relate to optimization support structures for a part in the process of additive manufacturing.

One of ordinary skill in the art at the time the application was filed could have been motivated to do this modification because the support structure is not connected to the part, the support structure can be removed freely without any post-processing step.
Regarding claims 2, 12 and 19, Chou discloses the prediction of the temperature and displacement distributions in the part is determined based on an evaluation of the part at multiple distinct times in the AM process ([0036],   Fig. 7, Using the new support and the original part, the thermal distortion model is run again to get updated distortions, which is again run by the topology optimization routine. This loop is run iteratively until a final support design is created, which can then be printed).
Regarding claims 3, 13 and 20, Chou discloses the multiple distinct times (loop) comprise the entirety of the AM process (Fig. 7) and the predicted temperature and displacement distributions in the part, alone or in combination with mechanical loads on the part due to the AM process, is applied as boundary conditions on the support design space to determine a temperature distribution and mechanical distortions throughout the support design space ([0036], [0040], Fig. 7. create support structure geometry data associated with an additive printing process for the industrial asset item by run in looping using boundary conditions, associated with displacements and thermal distortion model).
Regarding claims 4 and 14, Chou discloses the support design space comprises a plurality of separate design spaces (Fig. 5A, 5B, 6A, 6B, the part 50 and the support structure 53 are continuously spaced apart from each other).

Regarding claims 7 and 17, Barua discloses modifying the model of the part based on, at least in part, the determined thermal support structure for the part ([0034], [0038], Fig. 6, The system 600 provides the shape of an item 610 to a support structure optimization platform 650 that generates a final design 690 including an appropriate support structure).  
Regarding claim 8, Chou discloses the AM system is controlled to generate the part and the thermal support structure with a gap between the part and the thermal support structure that facilitates a heat conduction path there between without providing structural support to the part ([0028], A comprehensive heat transfer analysis is used to determine the feasible range of the gap 32 necessary for efficient heat conduction).  
Regarding claim 9, Barua discloses the thermal-structural topology optimization is executed on one of the part alone and the part in combination with a support structure ([0034], The system 600 provides the shape of an item 610 to a support structure optimization platform 650 that generates a final design 690 including an appropriate support structure). 
Regarding claim 10, Chou discloses the AM system is controlled to generate the thermal support structure comprising a configuration other than a homogeneous solid ([0025], Fig. 8, the support structure are fabricated by deposited a fuse metallic powders and produce parts in a layer-wise fashion).

A reference to specific paragraphs, columns, pages, or figures in a cited prior artreference is not limited to preferred embodiments or any specific examples. It iswell settled that a prior art reference, in its entirety, must be considered for allHeck, 699 F.2d 1331, 1332-33,216 USPQ 1038,1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319,1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v. BiocraftLabs., Inc., 874 F.2d804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747,750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163USPQ 545, 549 (CCPA 1969). 
Conclusion
5.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cheng et al. (US-20170212979-A1) related to modelling and simulating the full-scale temperature distribution, temperature gradient and cooling rate for 3D printing a part or multi-parts throughout the additive manufacturing procedure on the basis of layerwise block.
Anand et al. US-20170372480-A1) related to Topology optimization is a process of distributing material within a defined design space such that a performance objective for the part design may be achieved while satisfying the design constraints. In structural topology optimization, the objective is to minimize the compliance of the part design while reducing the part weight by a pre-defined factor.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed Kidest Bahta whose telephone number is 571-272-3737. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ali Mohammad can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KIDEST BAHTA/Primary Examiner, Art Unit 2119